a.
a

,

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. / . (For Offenses Committed On or After November 1, 1987) —

Salomon Castro-Cruz Case Number: 3:19-mj-23376

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victor N. Pipping
Defendant 's Attorney
REGISTRATION NO, 88377298 ain
AUG 2 0 2019
THE DEFENDANT:
2] pleaded guilty to count(s) 1 of Complaint seuniens U3 3 bstmigs COURT | ANIA
C1 was found guilty-to count(s) | f , DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s) |
8:1325 - ILLEGAL ENTRY (Misdemeanor) 1
LI) The defendant has been found not guilty on count(s)
[) Count(s) , . dismissed on the motion of the United States.
IMPRISONMENT

‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for'a term of:

 

\/ .
(0, TIME SERVED ma days

J Assessment: $10 WAIVED & Fine: WAIVED

J Court recommends USMS, ICE or DHS or other atresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, August 20, 2019
Date of Imposition of Sentence

Received Yo heb Ca £ if Wo

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | | | | 3:19-mj-23376

 

 
